Citation Nr: 1749242	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-22 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to January 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2017, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the April 2017 Board hearing, the Veteran testified that he experienced suicidal ideation.  The Veteran's last VA examination pertaining to his service-connected PTSD was in July 2013.  At his most recent VA examination, the Veteran denied suicidal ideation.  A remand is necessary to provide the Veteran with a contemporaneous examination to determine the current level of severity of his service-connected PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

As the development that has been ordered will provide a greater insight into the Veteran's disability picture, the Board will defer adjudication of the TDIU issue.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current level of severity of his service-connected PTSD.

2.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2017).




